Citation Nr: 0122902	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a left ankle injury.  

2.  Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1999, the RO 
denied the claims for increased ratings for residuals of a 
left ankle injury as well as for osteomyelitis of the left 
leg.  

On VA Form 9 which was received at the RO in May 2000, the 
veteran requested a hearing before a member of the Board.  In 
August 2000, the veteran informed the RO that he no longer 
desired any type of hearing in connection with his claims.  


FINDINGS OF FACT

1.  The residuals of the left ankle injury are manifested by 
pain and limitation of motion equivalent to not more than 
ankylosis in plantar flexion between 30 degrees and 40 
degrees and ankylosis in dorsiflexion between 0 degrees and 
10 degrees.  

2.  The service-connected osteomyelitis of the left leg has 
not been active for more than five years.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left ankle injury, have not been met. 38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71, Diagnostic Code 5270 (2000). 

2.  The criteria for a rating in excess of 10 percent for 
osteomyelitis of the left leg, have not been met. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A private clinical record dated in February 1997 indicates 
that the veteran had 15 degrees of plantar flexion, neutral 
dorsiflexion and limited inversion and eversion at that time.  
Osteomyelitis was described as stable with no drainage for 10 
years.  

A VA examination was conducted in February 1997.  It was 
noted that the veteran had sustained an injury with an open 
area on the bone of the left leg in 1947 and had had periodic 
debridement.  The last debridement occurred in 1987.  He had 
had no subsequent drainage from the leg since then.  The 
veteran reported continuous aching and pain on all range of 
motion.  The pain increased with cold weather.  Physical 
examination revealed that dorsiflexion could be accomplished 
to neutral and plantar flexion to 15 degrees.  Inversion and 
eversion were also limited.  The osteomyelitis was stable 
without discharge for the last 10 years.  The impression was 
continued disability from osteomyelitis with decreased range 
of motion and continued pain but no discharge.  

X-rays of the left ankle conducted in February 1997 were 
interpreted as revealing no evidence of bony or joint 
abnormality.  X-rays of the left leg conducted at the same 
time were interpreted as revealing no evidence of any 
abnormalities.  

A VA examination was conducted in June 1997.  The veteran 
reported difficulty in walking and increased pain in the left 
ankle.  He was unable to walk without using external support 
like a walking cane.  Physical examination revealed that the 
ankle was fixed in a neutral position.  There was no residual 
dorsiflexion and the plantar flexion was 15 degrees.  There 
was 5 degrees of inversion and eversion.  X-rays were 
referenced as revealing no evidence of residual or active 
osteomyelitis.  There was no evidence of degenerative or 
osteoarthritis of the ankle.  The diagnosis was residual 
stiffness of left ankle joint directly resultant from 
recurrent chronic osteomyelitis of the left fibula.  It was 
the examiner's opinion that the pain, discomfort and 
stiffness the veteran experienced in the left ankle was the 
direct result of the service-connected osteomyelitis.  The 
examiner further opined that the veteran was precluded from 
engaging in gainful employment due to his left ankle 
condition.  

A private clinical record dated in March 1998 includes the 
notation that there was a limited range of motion at the 
ankle joint with about 10 degrees of dorsiflexion and plantar 
flexion.  X-rays did not show any significant abnormality to 
the joint.  The impression was osteomyelitis with possibly a 
mild amount of reflex sympathetic dystrophy.  

In April 1998, a VA joints examination was conducted.  The 
veteran complained, in part, of pain in the left knee and 
left ankle.  It was noted that the veteran could not work and 
had quit working in 1986.  Physical examination revealed an 
inability for dorsiflexion or plantar flexion in the left 
foot.  The pertinent diagnosis was arthritis of the left 
ankle and left leg most probably secondary to prior impact of 
the left leg. 

A VA bone examination was also conducted in April 1998.  
Physical examination of the left foot revealed a fixed 
plantar flexion deformity.  Physical examination of the ankle 
revealed ankylosis.  Plantar flexion was fixed at 30 degrees.  
The diagnosis was status post chronic osteomyelitis of the 
left ankle and left foot pain status post osteomyelitis and 
arthritis.  An addendum to this examination amended the 
second diagnosis to left foot pain with no evidence of bone 
or joint abnormalities.  

In May 1999, the veteran submitted his claims for increased 
ratings to the RO.  

A VA joints examination was conducted in June 1999.  The 
veteran injured his leg in 1947 and experienced drainage of 
the wound over the lateral aspect of the left ankle in 1951 
and again in 1987.  Since 1987, there had been no further 
episodes of drainage.  It was noted that the veteran was 
unable to perform any gainful employment because of his left 
ankle injury.  

Physical examination revealed scar formation on the posterior 
aspect of the left leg.  The range of motion of the left 
ankle was determined to be zero degrees for both active and 
passive movement.  X-rays were interpreted as revealing no 
evidence of bony abnormalities of the left ankle or left 
foot.  The assessment was marked ankylosis of the left ankle 
with no movement possible.  It was opined that the injury had 
resulted in marked limitation of the veteran's daily 
activities and had caused moderate to severe disability.  

A private clinical record dated in May 2000 includes the 
notation that physical examination of the left ankle revealed 
chronic osteomyelitis with ankylosis and a range of motion of 
about 5 degrees of total dorsiflexion and plantar flexion.  
There was X-ray evidence of osteomyelitis with irregularity 
in the ankle.  

Preliminary Matters

The Board is satisfied that the VA has made reasonable 
efforts to assist the veteran in obtaining information and 
evidence necessary to substantiate his claims.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  

However, despite the change in the law brought about by the 
VCAA, a remand of these issues is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has  
been provided a statement of the case and supplemental 
statements of the case informing him of the medical evidence 
necessary for the increased rating claims.  VA and private 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The veteran has not 
identified any outstanding medical evidence.  In a statement 
which was received at the RO in May 2001, the veteran 
reported that he had stated his case completely.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5000 provides a 10 percent rating for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection within the past 5 years.  To 
qualify for the 10 percent rating, 2 or more episodes are 
required following the initial infection.  A 20 percent 
evaluation is warranted for osteomyelitis with a discharging 
sinus or other evidence of active infection within the past 5 
years.  

This 20 percent rating is not assignable following the 
initial infection of active osteomyelitis if there was no 
subsequent reactivation.  A 30 percent rating requires a 
definite involucrum or sequestrum with or without a 
discharging sinus.  A 60 percent evaluation is warranted for 
osteomyelitis when there are frequent episodes with 
constitutional symptoms.  A 100 percent evaluation should be 
assigned where there is involvement of the pelvis or 
vertebrae, or when the osteomyelitis extends into the major 
joints.  A 100 percent evaluation is also warranted with 
multiple localizations or with a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. § 
4.71a, Code 5000.  

The 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with ratings of  
ankylosis, limited motion, nonunion or malunion, shortening, 
etc.  A compensable rating for osteomyelitis will not be 
applied following cure by amputation of the sinus.  Note (1) 
following diagnostic code 5000 and 38 C.F.R. § 4.43 (2000).  

For the ankle, a 20 percent evaluation is warranted for 
ankylosis in plantar flexion, less than 30 degrees; a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees; and a 40 percent evaluation is 
warranted for ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68.

The Rating Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulceration or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the left leg.

A longitudinal review of the evidence in this case shows that 
the veteran's osteomyelitis of the left leg has been inactive 
since the late 1980's.  Under the circumstances, a rating in 
excess of 10 percent for this condition is not warranted 
under the provisions of Diagnostic Code 5000.  

The preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected osteomyelitis 
of the left leg.  Hence, the claim is denied.  


Entitlement to a Rating in Excess of 30% for Residuals of a 
Left Ankle Injury.


The criteria for assignment of an evaluation in excess of 30 
percent for the residuals of the left ankle injury under 
Diagnostic Code 5270 have not been met.  There is no 
competent evidence of record demonstrating that the injury 
resulted in ankylosis of the ankle with plantar flexion fixed 
at more than 40 degrees or dorsiflexion at more than 10 
degrees or inversion or eversion deformity.  

An increased rating cannot be assigned under Diagnostic Code 
5271 as the veteran is already rated in excess of the maximum 
rating assignable under this Diagnostic Code.  

The Board is cognizant of the scar on the veteran's lower 
left extremity.  It is also acknowledged that a separate 
rating can be assigned where scars are superficial, poorly 
nourished with repeated ulceration or superficial, tender and 
painful on objective demonstration.  38 C.F.R. §§ 4.14, 
4.118, Diagnostic Codes 7803, 7804; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, in this case, the veteran has not  
complained of such and the objective evidence does not 
establish the presence of such symptoms.  Thus, entitlement 
to a separate rating in this regard is not warranted.

The preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected residuals of 
the left ankle injury.  Hence, the claim is denied.

Consideration of an Extra-schedular Evaluation.  

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture  
with such related factors as marked interference with  
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38  
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  The veteran had 
not been hospitalized for either of the disorders in several 
years.  While it was noted in a VA examination that, in the 
examiner's opinion, the service-connected disability 
precluded the veteran from engaging in gainful employment, 
there is other evidence of record showing the veteran last 
worked sometime around 1986.  At that time, it was indicated 
the veteran was unable to work due to a nonservice-connected 
mental disorder.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left ankle injury, is denied.  

Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the left leg, is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

